Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 22, 2022.

Status of the Claims
           The instant claim set, filed November 22, 2021, is acknowledged. 
	Claims 1-81, 83-135 are cancelled.
	Claim 82 is amended.
	Claims 136-158 are newly added.
	Claims 82, 136-158 are pending.
Claim 139 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 
Claims 82, 136-138, 140-158 are pending.


Election/Restrictions
Applicant’s response filed 02/22/2022 to the Requirement for Restriction/Election mailed 01/28/2022 is acknowledged.
Applicant’s election of wherein the disulfide bond is between a Cys residue present in the β2M polypeptide of the first polypeptide and a Cys residue present in the MHC heavy chain polypeptide of the second polypeptide, as the species of disulfide bond between the first polypeptide and the second polypeptide of the heterodimer of the multimeric polypeptide, in the reply filed on 02/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly claim 139 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.

The following is a summary of previously made election requirements:
Applicant has elected of a Class I MHC polypeptide, as the species of class of MHC polypeptide of the first and second polypeptide, in the reply filed on 03/26/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected of a cancer-associated epitope, as the species of epitope of the first polypeptide, in the reply filed on 03/26/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	
Priority
	This application is a National Stage of International Application No. PCT/US17/20480 filed March 2, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/303,268 filed March 3, 2016. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 and 11/22/2021 have been considered.
The information disclosure statements (IDS) filed 01/06/2022 and 03/02/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. In this case, NPL citation #4 of IDS filed 01/06/2022 is a poster presentation that fails to comply with 37 CFR 1.98(a)(2) because the copy of the poster provided by Applicant is too small and blurry to properly read and understand. NPL citation #2 of IDS filed 03/02/2022 fails to comply with 37 CFR 1.98(b) because the citation is incomplete. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
	Claim 137 is objected to because of the following informalities:
Claim 137 recites the abbreviation “β2M” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). See specification, paragraph [00359], “β2-microglobulin (β2M)”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 137-138, 140-156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 137 recites “the β2M polypeptide” in line 4, “the MHC heavy chain polypeptide” in line 7; “the β2M polypeptide” in line 11, and “the MHC heavy chain polypeptide” in line 13. There is insufficient antecedent basis for each one of these limitations in the claim. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 138, 140-156 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim 157 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 157 recites a step of administering to an individual a “therapeutically amount” of a multimeric polypeptide. The term “therapeutically amount” is neither defined by the claim nor specification, and one of ordinary skill in the art would not be reasonable appraised by the scope of the claimed invention. For example, it is unclear whether a “therapeutically amount”, as recited in claim 157, means a therapeutically effective amount to treat cancer in the individual or a therapeutically ineffective amount to treat cancer in the individual.  



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82, 136-138, 140-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/22/2021, Applicant amended claim 1 to recite that the first polypeptide comprises “a cancer-associated peptide”. A similar recitation appears in dependent claim 137. This recitation is directed to new matter. The term “cancer-associated peptide” is not found in the specification as originally filed. Paragraph [00654] of the specification discloses that the “epitope” is a cancer-associated epitope. However, the term “epitope” is not equivalent in scope to the term “peptide”, and therefore the term “cancer-associated epitope” is not equivalent in scope to the term “cancer-associated peptide”. For these reasons, the recitation is directed to new matter. Dependent claims 136-138, 140-158 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 136-138, 140-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/22/2021, Applicant added new claim 136 to recite that the multimeric polypeptide comprises one or more linkers interposed between one or more components of the first and second polypeptides. A similar recitation appears in dependent claim 137. This recitation is directed to new matter. Paragraph [00351] of the specification discloses that the multimeric polypeptide can include linker peptides interposed between (1) “an epitope and an MHC polypeptide”, (2) “an MHC polypeptide and an immunomodulatory polypeptide”, (3) “an MHC polypeptide and an Ig Fc polypeptide”, (4) “first variant 4-lBBL polypeptide and a second variant 4-lBBL polypeptide”, and (5) “a between a second variant 4-IBBL polypeptide and a third variant 4-lBBL polypeptide”. However, these five specifically disclosed examples are not equivalent in scope to the broadly recited “one or more linkers interposed between one or more components of the first and second polypeptides”. For these reasons, the recitation is directed to new matter. Dependent claims 137-138, 140-156 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 141, 146, 148, 150, 152, 154, and 156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/22/2021, Applicant added new claim 141 to recite that the multimeric polypeptide comprises three immunomodulatory polypeptides in tandem. This recitation is directed to new matter. Paragraph [00580] of the specification discloses that the multimeric polypeptide can include two immunomodulatory polypeptides in tandem in a polypeptide chain. However, “two immunomodulatory polypeptides in tandem” is not equivalent in scope to “three immunomodulatory polypeptides in tandem”. For these reasons, the recitation is directed to new matter. Dependent claims 146, 148, 150, 152, 154, and 156 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 147-154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 11/22/2021, Applicant added new claims 147-150 to recite homodimers comprising two multimeric polypeptides wherein “the two multimeric polypeptides are joined to each other by one or more disulfide bonds that join the Ig Fc polypeptide of one heterodimer to the Ig Fc polypeptide of the other heterodimer”. This recitation is directed to new matter. Although paragraph [00349] of the specification discloses that “the multimeric polypeptide can be a homodimer, where two molecules of the multimeric polypeptide are present in the homodimer, where the two molecules of the multimeric polypeptide can be disulfide linked to one another, e.g., via the Fc polypeptide present in the two molecules”, this disclosure is not equivalent in scope to the recitation of a homodimer comprising two multimeric polypeptides wherein “the two multimeric polypeptides are joined to each other by one or more disulfide bonds that join the Ig Fc polypeptide of one heterodimer to the Ig Fc polypeptide of the other heterodimer”. Indeed, paragraph [00349] does not describe a homodimer of two heterodimers wherein the two heterodimers are linked by one or more disulfide bonds between the Fc domains of each heterodimer, as recited in claims 147-150. For these reasons, the recitation is directed to new matter. Dependent claims 151-154 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 82, 136-138, 140-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a lack of written description rejection. This rejection is reiterated for the same reasons set forth in the previous Office action mailed 05/24/2021. A response to Applicant’s traversal follows this reiterated rejection.
With respect to the instantly recited SEQ ID NOs, Examiner notes that SEQ ID NO: 1 is identical to residues 81 to 254 of SEQ ID NO:4; SEQ ID NO: 2 is identical to residues 80 to 254 of SEQ ID NO:4; and SEQ ID NO: 3 is identical to residues 80 to 246 of SEQ ID NO:4. See paragraphs [0065-0069] of the instant specification. SEQ ID NO: 4 is the wild-type sequence of 4-1 BBL, as evidenced by US 2003/0100074 A1 to Yu et al. (see paragraph [0247] of Yue disclosing SEQ ID NO:18 as wild-type 4-1 BBL; see also alignment between instant SEQ ID NO:4 and SEQ ID NO:18 of Yue provided below). SEQ ID NO:91 is the wild-type sequence of 4-1 BB, as evidenced by US 2001/0021516 A1 to Wei et al. (see paragraph [0023] of Wei disclosing SEQ ID NO:11 as wild-type 4-1 BB; see also alignment between instant SEQ ID NO:91 and SEQ ID NO:11 of Wei provided below).
The claims are directed to a broad genus of structurally undisclosed multimeric polypeptides comprising a variant immunomodulatory 4-1 BBL polypeptide having as little as 95% identity to one of the amino acid sequences according to SEQ ID NOs: 1-3, wherein the multimeric polypeptides possess the functional property of exhibiting reduced binding affinity to its receptor (i.e. 4-1 BB polypeptide) relative to a wild-type 4-1 BBL polypeptide comprising the amino acid sequence according to SEQ ID NO: 4. Of the recites SEQ ID NOs: 1-3, the largest, SEQ ID NO: 2, comprises 175 amino acid residues. A variant 4-1 BBL polypeptide having as little as 95% identity to the amino acid sequence according to SEQ ID NO: 2 may have as many as eight amino acid substitutions. The claims are further directed to administering an amount of the broad genus of structurally undisclosed multimeric polypeptides, as discussed above, to treat cancer in an individual in need thereof by modulating the activity of targeted T cells, e.g. claims 157-158.
An adequate written description of a genus of variant immunomodulatory 4-1 BBL polypeptides possessing reduced binding affinity to its receptor requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally-defined genus or (2) a disclosure of a representative number of species of the functionally-defined genus. It is not sufficient to define a genus of variant 4-1 BBL polypeptides solely by its desired biological property, e.g. reduced binding affinity to its receptor and immunomodulatory activity, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any variant 4-1 BBL that exhibits the desired biological property. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all variant immunomodulatory 4-1 BBL polypeptides with reduced binding affinity to its receptor (i.e. 4-1 BB polypeptide) without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of variant 4-1 BBL polypeptides cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of variant 4-1 BBL polypeptides. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the generation and screening of a vast number of mutant 4-1 BBL polypeptides for their receptor binding, immunomodulatory, and therapeutic activities by trial and error experimentation.
The specification contemplates a very large number of substitution mutations to the amino acid sequence of the wild-type 4-1 BBL polypeptide that may be made to generate the variant 4-1 BBL polypeptides used in the instantly claimed invention. See pages 19-439. On page 9 of Applicant’s reply filed 11/22/2021, Applicant counts the number of substitution mutations contemplated in the specification as at least 105. However, Applicant has only identified and counted the amino acid residues of the wild-type 4-1 BBL polypeptide that may be substituted. Applicant has not counted the total number of substitution mutations contemplated. Each identified amino acid residue of the wild-type 4-1 BBL polypeptide may be substituted with one of the 19 other canonical amino acids. Thus, each substitution mutation identified by Applicant (e.g. K127) is, in fact, directed to 19 different and distinct substitution mutations (e.g. K127A, K127D, K127E, K127R, K127H, K127N, K127Q, K127S, K127T, K127Y, K127G, K127V, K127L, K127I, K127P, K127F, K127M, K127W, and K127C). Accordingly, by assuming the count of at least 105, the specification contemplates at least 105 × 19 = 1,995 substitution mutations to the amino acid sequence of the wild-type 4-1 BBL that may be made to generate the variant 4-1 BBL polypeptides used in the instantly claimed invention. In contrast, the working examples (pages 460-461) only exemplify 84 variant 4-1 BBL polypeptides, each comprising only one substitution mutation relative to wild-type 4-1 BBL polypeptide. See “K127A” for Example 1 and 3; and see those listed in Figure 23 for Example 2. There is no exemplification showing that any of the 84 variant 4-1 BBL polypeptides possess reduced binding affinity to its receptor (4-1 BB polypeptide) relative to wild-type 4-1 BBL polypeptide, as required by the claims. The working examples only demonstrate that a “synTac” comprising a variant 4-1 BBL with a K127A substitution (referred to as “Syn341/349”) possesses T cell modulating activity (Figures 14-22) and anti-tumor activity in mouse (Figure 24). There is no exemplification showing that any of the 84 variant 4-1 BBL polypeptides, besides the K127A variant, retains the “immunomodulatory” activity of wild-type 4-1 BBL polypeptide or possesses anti-tumor activity, as required by the claims.
	Won et al. “The Structure of the Trimer of Human 4-1BB Ligand Is Unique among Members of the Tumor Necrosis Factor Superfamily” The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS, teaches only four variant 4-1 BBL polypeptides that exhibit reduced binding affinity to its receptor (4-1 BB polypeptide): L115G, K127A, Q227A, and Q89A mutant variants. See Figure 4 on page 9206; see also pages 9207-9208, joining paragraph. Won also generated a Q230A variant expecting to generate a mutant with reduced binding affinity based on the crystal structure of the 4-1BBL-4-1BB complex; however, the Q230A variant proved insoluble (pages 9207-9208, joining paragraph). That is, the Won disclosure supports the finding that the structure of a functional 4-1 BBL mutant cannot be predicted a priori solely from the knowledge of the structure of the wild-type 4-1BBL polypeptide and the 4-1BBL-4-1BB complex, but rather functional 4-1 BBL mutants must be determined by trial and error experimentation.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of % identity to one of the amino acid sequences according to SEQ ID NOs: 1-3, wherein the multimeric polypeptides possess the functional property of exhibiting reduced binding affinity to its receptor (4-1 BB polypeptide) relative to a wild-type 4-1 BBL polypeptide comprising the amino acid sequence according to SEQ ID NO: 4, at the time the application was filed. Dependent claims 136-138, 140-158 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
Response to arguments: Applicant’s remarks have been carefully considered, but are not found persuasive for the following reasons:
Applicant asserts that the specification discloses at least 105 different examples of 4-1 BBL variants. See page 9 of Applicant’s reply. This is not persuasive because Applicant only identified and counted the amino acid residues of the wild-type 4-1 BBL polypeptide that may be substituted and not the total number of substitution mutations contemplated in the specification. Each identified amino acid residue of the wild-type 4-1 BBL polypeptide may be substituted with one of the 19 other canonical amino acids. Thus, each substitution mutation identified by Applicant (e.g. K127) is, in fact, directed to 19 different and distinct substitution mutations (e.g. K127A, K127D, K127E, K127R, K127H, K127N, K127Q, K127S, K127T, K127Y, K127G, K127V, K127L, K127I, K127P, K127F, K127M, K127W, and K127C). Accordingly, by assuming Applicant’s count of at least 105, the specification contemplates at least 105 × 19 = 1,995 substitution mutations to the amino acid sequence of the wild-type 4-1 BBL that may be made to generate the variant 4-1 BBL polypeptides used in the instantly claimed invention.
Applicant asserts that the specification discloses numerous examples of different 4-1 BBL variants that have reduced binding to their receptor 4-1 BB. See page 9 of Applicant’s reply. This is not found persuasive because the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence whatsoever of any 4-1 BBL variant that possesses reduced binding affinity to its receptor 4-1 BB. There is no exemplification in the specification showing that any of the 84 variant 4-1 BBL polypeptides of the working examples possess reduced binding affinity to its receptor 4-1 BB relative to wild-type 4-1 BBL polypeptide. 
Applicant argues that the multimeric polypeptide term “Syn341/349” of the working examples, which comprises the K127A variant 4-1 BBL polypeptide, induced production of cytokines, induced proliferation of T cells specific for OVA, enhanced viability of epitope-specific T cells, etc. See page 10 of Applicant’s reply. This is not found persuasive because the claims are not limited to either the multimeric polypeptide termed “Syn341/349” of the working examples or the K127A variant 4-1 BBL polypeptide. It is further noted that exemplification that the K127A variant 4-1 BBL polypeptide possesses reduced binding affinity for its receptor 4-1 BB is not found in Applicant’s disclosure. Rather, Applicant must rely on the prior art (e.g. the Won disclosure) to experimentally demonstrate that the K127A variant 4-1 BBL polypeptide possesses reduced binding affinity for its receptor 4-1 BB.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82, 136-138, 140-158 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/195531 A2 to Seidel et al. (published: December 2015), of record in IDS; in view of WO 2015/007903 A1 to Tavernier et al. (published January 2015); and Won et al. “The Structure of the Trimer of Human 4-1BB Ligand Is Unique among Members of the Tumor Necrosis Factor Superfamily” The Journal of Biological Chemistry (2010), Vol. 285, No. 12, pp. 9202–9210, of record in IDS; as evidenced by US 2003/0100074 A1 to Yu et al.; and US 2001/0021516 A1 to Wei et al.
This rejection is reiterated for the same reasons set forth in the previous Office action mailed 05/24/2021. A response to Applicant’s traversal follows this reiterated rejection.
With respect to the instantly recited SEQ ID NOs, Examiner notes that SEQ ID NO: 1 is identical to residues 81 to 254 of SEQ ID NO:4; SEQ ID NO: 2 is identical to residues 80 to 254 of SEQ ID NO:4; and SEQ ID NO: 3 is identical to residues 80 to 246 of SEQ ID NO:4. See paragraphs [0065-0069] of the instant specification. SEQ ID NO: 4 is the wild-type sequence of 4-1 BBL, as evidenced by US 2003/0100074 A1 to Yu et al. (see paragraph [0247] of Yu disclosing SEQ ID NO:18 as wild-type 4-1 BBL; see also alignment between instant SEQ ID NO:4 and SEQ ID NO:18 of Yue provided below). SEQ ID NO:91 is the wild-type sequence of 4-1 BB, as evidenced by US 2001/0021516 A1 to Wei et al. (see paragraph [0023] of Wei disclosing SEQ ID NO:11 as wild-type 4-1 BB; see also alignment between instant SEQ ID NO:91 and SEQ ID NO:11 of Wei provided below).
Seidel discloses a multimeric polypeptide (claim 1; see also Figures 1-2) comprising:
a first polypeptide comprising, in order from N-terminus to C-terminus, an epitope-presenting peptide and a MHC Class I β2-microglobulin (β2M) polypeptide (claims 1 and 9; see also paragraph [00314]); and
a second polypeptide comprising, in order from N-terminus to C-terminus, a MHC Class I heavy chain polypeptide and an immunoglobulin (Ig) Fc polypeptide (claims 1 and 9).
Seidel discloses that the multimeric polypeptide comprises one or more immunomodulatory domains, wherein the one or more immunomodulatory domains is located at the N-terminus or C-terminus of the second polypeptide (claims 1, 3-4).
Seidel discloses that the immunomodulatory domain is 4-1 BBL polypeptide (claim 22; see also paragraphs [00359-00365] and Figure 10).
Seidel discloses that the epitope is a T-cell epitope (claim 14) and a cancer-associated epitope (claim 65; see also paragraph [00324]).
Seidel discloses that the multimeric polypeptide comprises linker peptides interposed between, e.g., an epitope and an MHC polypeptide, between an MHC polypeptide and an immunomodulatory polypeptide, or between an MHC polypeptide and an Ig Fc polypeptide (paragraph [00119]).
Seidel does not teach that the 4-1 BBL polypeptide is a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide. 
Prior to the effective filing date of the instantly claimed invention, Tavernier is considered relevant prior art for teaching constructs comprising a cytokine of the TNF superfamily linked to a targeting moiety, wherein the cytokine is modified to lower the affinity of the cytokine to its receptor, thereby limiting biological activity of the cytokine towards the cells targeted by the targeting moiety and reducing systemic toxicity. See for example, page 1, lines 1-10; and page 2, lines 25-29. Tavernier discloses that the modified cytokine exhibiting reduced binding affinity is preferably generated by a point mutation (page 5, lines 16-21), and that the targeting moiety targets tumor cells in methods of treating cancer (page 6, lines 27-30). Tavernier further discloses that the cytokine of the TNF superfamily is 4-1 BBL (page 3, lines 35-37). 
Prior to the effective filing date of the instantly claimed invention, Won is considered relevant prior art for teaching a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB polypeptide, wherein the variant 4-1 BBL polypeptide comprises a K127A mutation. See Figure 4 on page 9206; see also pages 9207-9208, joining paragraph.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a 4-1 BBL polypeptide, as taught by Seidel, with a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB, as taught by Tavernier, with a reasonable expectation of success because Won discloses a variant 4-1 BBL polypeptide comprising a K127A mutation that exhibits reduced binding affinity to 4-1 BB. An artisan would be motivated to substitute a 4-1 BBL polypeptide, as taught by Seidel, with a variant 4-1 BBL polypeptide that exhibits reduced binding affinity to 4-1 BB, as taught by Tavernier, in order to reduce 4-1 BBL activity on non-targeted cells and reduce systemic toxicity.
As discussed above, Won discloses that the 4-1 BBL polypeptide comprises a K127A mutation.
Seidel further discloses wherein the first polypeptide and the second polypeptide are covalently linked via a disulfide bond (claims 18-19). Seidel further discloses that the first MHC polypeptide comprises an amino acid substitution to provide a first Cys residue, and the second MHC polypeptide comprises an amino acid substitution to provide a second Cys residue, wherein the disulfide bond is between the first and the second Cys residues (claim 20).
Seidel discloses that the multimeric polypeptide comprises two or more immunomodulatory polypeptides in tandem (claims 23-24; paragraph [00116, 00186]). Seidel discloses that the multimeric polypeptide comprises three immunomodulatory polypeptides in tandem (Figures 10A-10C, and 19I; paragraphs [0053, 0062]).
Seidel discloses that the β2M polypeptide comprises the amino acid sequence according to SEQ ID NO: 78, which is identical to SEQ ID NO: 103 of the instant application. See alignment provided below; see Figure 20 and paragraphs [0063, 00135].
Seidel discloses that the Class I MHC heavy chain polypeptide comprises the amino acid sequence according to SEQ ID NO: 5, which is identical to SEQ ID NO: 134 of the instant application. See alignment provided below; see paragraph [00130].
Seidel discloses that the Ig Fc polypeptide comprises the amino acid sequence according to SEQ ID NO:  83, which is identical to SEQ ID NO: 92 of the instant application. See alignment provided below; see Figure 24A and paragraphs [0067, 00156].
Seidel discloses a homodimer protein comprising two of the multimeric polypeptides joined by one or more disulfide bonds between the respective Ig Fc domains thereof (paragraphs [0018, 00118]).
Seidel discloses nucleic acids comprising a nucleotide sequence encoding the multimeric polypeptide (paragraphs [0026]). Seidel discloses a nucleic acid comprising a nucleotide sequence encoding the first and second polypeptide (claim 28).
Seidel discloses compositions comprising the multimeric polypeptide and a pharmaceutically acceptable excipient (paragraph [0033, 0042, 00113]; claim 77).
Seidel discloses a method selectively modulating the activity of a cancer-associated epitope-specific T cell in an individual, the method comprising administering to the individual an amount of the multimeric polypeptide effective to selectively modulate the activity of a cancer-associated epitope-specific T cell in an individual (claim 63; paragraph [0039]).
Seidel discloses a method of treating cancer in an individual, the method comprising administering to the individual an effective amount of the multimeric polypeptide (paragraph [00325]).
Response to arguments: Applicant’s remarks filed 11/22/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that the motivation for reducing affinity of the 4-1 BBL polypeptide in the instantly claimed multimeric polypeptide is to reduce non-specific binding of the multimeric polypeptide to a non-target T cell. See page 12 of Applicant’s reply. This is not found persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Moreover, Applicant’s motivation for reducing affinity of the 4-1 BBL is very similar to the motivation provided by Tavernier. As stated in the rejection above, Tavernier teaches reducing the binding affinity of 4-1 BBL to reduce non-specific binding of constructs comprising the 4-1 BBL polypeptide linked to a targeting moiety. Finally, it is noted that Applicant’s motivation for reducing affinity of the 4-1 BBL polypeptide is not expressly stated in the specification of the instant application.

Applicant argues that Tavernier cannot provide motivation to combine teachings with Seidel or Won because 4-1 BBL does not cause systemic toxicity and exerts no cytotoxic effect when it binds to its receptor 4-1 BB. See pages 13-14 of Applicant’s reply. This is not found persuasive because the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence whatsoever that 4-1 BBL polypeptide, or 4-1 BB directed therapies, cannot cause systemic toxicity. That 4-1 BB is a known target for immunotherapy does not necessarily imply that 4-1 BBL polypeptide, or 4-1 BB directed therapies, cannot cause systemic toxicity. Rather, as stated in the rejection above, Tavernier clearly teaches or fairly suggests that 4-1 BBL polypeptide, or 4-1 BB directed therapies, can cause systemic toxicity.

Applicant argues that Tavernier’s disclosure is non-analogous art because the claimed multimeric polypeptides are not designed to be cytotoxic but rather immunotherapeutic by binding to and activating anti-cancer T cells. See pages 13-14 of Applicant’s reply. This is not found persuasive one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In addition, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, as set forth in the rejection above, Seidel provides multimeric polypeptides comprising an immunomodulatory 4-1 BBL polypeptide. Tavernier teaches reducing the binding affinity of 4-1 BBL polypeptide to reduce non-specific binding to non-target cells.

Applicant argues that Won is non-analogous art as because Won’s variant 4-1 BBL polypeptides were prepared for “purely academic” purposes and there is no bearing on whether it would have been advantageous to used Won’s variant 4-1 BBL polypeptides with reduced binding affinity. See page 14 of Applicant’s reply. This is not found persuasive one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In addition, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, Won demonstrates experimentally that the K127A variant 4-1 BBL polypeptides possesses reduced binding affinity to its receptor 4-1 BB polypeptide. In addition, as stated in the rejection above, one would have been motivated to perform the simple substitution of Seidel’s 4-1 BBL polypeptide with Won’s K127A variant 4-1 BBL polypeptide in order to reduce non-specific binding of the multimeric polypeptide to non-targeted cells, as taught by Tavernier.

Applicant argues that Seidel does not disclose any problems with the multimeric polypeptides discussed therein, and given the lack of any reported problem of any kind associated with Seidel’s multimeric polypeptides there would have been no motivation to substitute Seidel’s 4-1 BBL polypeptide with a reduced affinity 4-1 BBL variant polypeptide. Applicant further argues that, given the purpose of the claimed multimeric polypeptide is to active T cells through binding of the variant 4-1 BBL to 4-1 BB on the T cell, it is “counter-intuitive” to reduce the affinity of the 4-1 BBL polypeptide.  See page 15 of Applicant’s reply. This is not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the rejection above, one would have been motivated to perform the simple substitution of Seidel’s 4-1 BBL polypeptide with Won’s K127A variant 4-1 BBL polypeptide in order to reduce non-specific binding of the multimeric polypeptide to non-targeted cells, as taught by Tavernier.




Alignments
Alignment between instant SEQ ID NO:4 and SEQ ID NO:18 of US 2003/0100074 A1 to Yu et al.

    PNG
    media_image1.png
    533
    870
    media_image1.png
    Greyscale











Alignment between instant SEQ ID NO:19 and SEQ ID NO:11 of US 2001/0021516 A1 to Wei et al.

    PNG
    media_image2.png
    545
    868
    media_image2.png
    Greyscale




Alignment between instant SEQ ID NO: 103 and SEQ ID NO: 78 of WO 2015/195531 A2 to Seidel et al.

    PNG
    media_image3.png
    195
    647
    media_image3.png
    Greyscale


Alignment between instant SEQ ID NO: 134 and SEQ ID NO: 5 of WO 2015/195531 A2 to Seidel et al.

    PNG
    media_image4.png
    397
    649
    media_image4.png
    Greyscale


Alignment between instant SEQ ID NO: 92 and SEQ ID NO: 83 of WO 2015/195531 A2 to Seidel et al.

    PNG
    media_image5.png
    341
    654
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633